Citation Nr: 0108779	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  98-10 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which, in pertinent part, granted 
service connection for PTSD, with assignment of a 10 percent 
disability rating, and denied service connection for a right 
ankle disorder.

In May 2000, a hearing was held before the undersigned, who 
is the Board Member making this decision and who was 
designated by the Chairman, pursuant to 38 U.S.C.A. 
§ 7107(c), to conduct that hearing.  For the reasons 
described below, this case must be remanded for further 
development as the record presently before the Board is 
inadequate for deciding the appeal.  

The Board notes that a March 2000 rating decision denied 
service connection for a low back condition, finding that the 
veteran had not submitted a well-grounded claim.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  If the March 2000 decision has not already been 
appealed by the veteran, then the RO should take action to 
readjudicate this claim on its own motion pursuant to the 
directions contained in paragraph 4 of VBA Fast Letter No. 
00-92 (Dec. 13, 2000) (VA will readjudicate claims that have 
been denied as not well grounded within the relevant time 
period set forth in the VCAA when it comes across such 
claims).  

In the March 27, 2000, rating decision, the RO also denied 
service connection for melanomas as a result of Agent Orange 
exposure.  Thereafter, on March 29, 2000, the veteran's 
service organization representative, Disabled American 
Veterans, submitted a statement to the RO requesting that the 
veteran's claim for service connection for melanomas be 
reopened, and the RO adjudicated the claim as such on April 
27, 2000.  However, given the close proximity in time between 
the March 27, 2000, rating decision denying the claim for 
melanomas and the filing of the March 29, 2000, claim to 
"reopen" by the veteran's representative, a question is 
presented as to whether the March 29 statement was not a 
claim to reopen but rather a timely filed Notice of 
Disagreement (NOD).  However, because this matter has not 
been addressed by the RO, it is being referred to that office 
for its initial review and consideration.  

REMAND

A.  Higher rating for PTSD

VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a).  The 1997 VA examiner classified the veteran's 
PTSD as mild and assigned a Global Assessment of Functioning 
(GAF) scale score of 60, which is indicative of moderate 
impairment.  American Psychiatric Association:  Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV) at 44-47.  However, the veteran's VA treatment 
records show that in April 2000 he was prescribed psychiatric 
medication for the first time, and a GAF score of 50 was 
assigned, which is indicative of serious impairment.  
Therefore, it is necessary to provide the veteran another VA 
psychiatric examination to reconcile this evidence and 
determine if his condition has worsened since the time of the 
prior examination.

Because this appeal is from the initial rating assigned to a 
disability upon awarding service connection, consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Since this claim is on appeal from the initial 
rating assigned from 1997, all evidence must be considered in 
determining the appropriate rating, including whether 
"staged ratings" are warranted.  Accordingly, all of the 
veteran's treatment records must be obtained and considered.  

In that regard, it is noted that the veteran testified that 
he continues to receive treatment at the Biloxi VA Medical 
Center and Mobile VA outpatient clinic.  The most recent 
treatment records obtained from Mobile are dated in May 2000, 
and the most recent records obtained from Biloxi are dated in 
February 2000.  However, it appears from a review of the 
claims file, including the prior limited requests for records 
made by the RO, that only portions of the veteran's VA 
treatment records have been obtained from these facilities.  
In addition, the veteran testified that he is receiving 
treatment at a Vet Center, but none of these records have 
been obtained.  Accordingly, a remand is required in order to 
obtain all of the veteran's treatment and hospitalization 
records from these facilities.  VA records are considered to 
be part of the record on appeal since they are within VA's 
constructive possession, and they must be considered when 
deciding a claim for benefits.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see also Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 2096 (to be 
codified at 38 U.S.C.A. § 5103A(c)(2)).


B.  Service connection for a right ankle disorder

As mentioned above, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Here, a review of the record 
reveals that in denying the claim for service connection for 
a right ankle disorder, the RO stated that the veteran should 
"submit Purple Heart orders showing injuries incurred".  
Thereafter, the veteran submitted a single page from his 
service personnel records which reflects that he was awarded 
a Purple Heart in September 1966, but the reason for the 
receipt of this award is not indicated.  On this same page, 
under the section entitled "WOUNDS", it is indicated that 
in September 1966 the veteran incurred an abrasion of the 
right leg, sprained his ankle, and fell down when going to a 
bunker during a mortar attack.  Based on this information, it 
appears that the veteran may have incurred a right ankle 
injury during a combat situation.  However, given the brief 
descriptions contained on the single page of service 
personnel records, it is not entirely clear if the Purple 
Heart was awarded for the ankle injury.  Further adding to 
the confusion as to the etiology of the veteran's current 
right ankle condition is the diagnosis made during  a 
September 1997 VA compensation and pension examination of old 
shell fragment wound, right ankle.  Accordingly, for purposes 
of attempting to shed additional light on this matter, the RO 
should obtain copies of all of the veteran's service 
personnel records from the National Personnel Records Center 
(NPRC), including information related to the reasons for the 
award to him of the Purple Heart medal.  After such action 
has been taken, the veteran will then need to be scheduled 
for an additional VA medical examination.  

Accordingly, this case is REMANDED for the following:

1. Obtain and associate with the claims 
file all of the veteran's medical 
treatment and hospitalization records 
from (a) the VA Medical Center in Biloxi, 
(b) the VA outpatient clinic in Mobile, 
and (c) the Vet Center.  

2.  The RO also should obtain copies of 
all of the veteran's service personnel 
records from the National Personnel 
Records Center (NPRC), including 
information related to the reasons for 
the award to him of the Purple Heart 
medal.

3.  After these records have been 
obtained, schedule the veteran for VA 
psychiatric and orthopedic examinations.  
It is very important that the examiners 
be provided the claims folder (or 
pertinent records contained therein) for 
this examination.  The psychiatric 
examiner should conduct a detailed mental 
status examination.  Any necessary tests 
or studies should be conducted.  It is 
requested that a Global Assessment of 
Functioning (GAF) score be assigned 
consistent with the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  The examiner should 
discuss the prior medical evidence 
regarding the veteran's service-connected 
PTSD and reconcile any contradictory 
evidence regarding the level of his 
occupational impairment and any prior 
medical findings.  See, e.g., 1997 VA 
examination report indicating that the 
veteran's PTSD is "mild" with a GAF 
score of 60 versus subsequent VA 
outpatient treatment records dated in 
2000 showing a GAF score of 50 and the 
prescription of psychiatric medication. 

The orthopedic examiner should provide an 
opinion as to whether or not the veteran 
has a current right ankle disability and, 
if so, what is the etiology of that 
condition.  Specific reference and 
discussion should be made with respect to 
the diagnosis made during a September 
1997 VA compensation and pension 
examination of old shell fragment wound, 
right ankle, as well as to the references 
to a right ankle injury contained in the 
veteran's service personnel and medical 
records.  If the examiner is unable to 
offer an opinion on whether it is at 
least as likely as not that any currently 
diagnosed right ankle disability is 
related to the veteran's period of 
service, then an explanation should be 
provided as to why such an opinion can 
not be provided.  

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
above development actions have been 
conducted and completed in full and that 
the requested opinions are in compliance 
with the directives of this REMAND.  If 
any opinion/report is deficient in any 
manner or fails to include adequate 
responses to the specific questions 
presented, it must be returned to the 
examiner for corrective action.  
38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  The RO also must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  After the above evidentiary 
development has been completed, the RO 
should readjudicate the veteran's claims 
for a higher initial rating for PTSD and 
service connection for a right ankle 
disorder, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  In regard to the PTSD claim, the 
RO specifically should consider whether a 
higher disability rating is warranted for 
this condition at any period of time 
since the filing of this original claim, 
including whether "staged ratings" 
should be assigned.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  As to the 
right ankle claim, given the possible 
indication that this condition may be 
combat-related, the RO should address 
whether 38 U.S.C. § 1154(b) and 38 C.F.R. 
§ 3.304(d) are for application.  

7.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, these 
claims should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


